Citation Nr: 1446596	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for epidermal inclusion cyst of the forehead, claimed as tumor on the head.

4.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The appellant had active duty training with the Army National Guard from October 1980 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In December 2010, the appellant testified at a videoconference hearing.  Thereafter, in March 2011, the Board remanded the issues in appellate status for further development.  In September 2012, the Board contacted the appellant and informed him that the Acting Veterans Law Judge he testified before was no longer employed at the Board and offered him the opportunity, if he wished, to testify at another hearing before another Veterans Law Judge who would decide his appeal.  The appellant responded in September 2012 that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  In October 2012, the Board remanded the appeal to allow for the scheduling of this hearing.  Although the appellant's representative has indicated that hearing was never scheduled, the record shows that the appellant was scheduled and notified of a hearing to be held in March 2013, but he failed to appear without providing good cause.  Under these circumstances, there is no pending request for a hearing.  38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, the appeal was remanded for additional development.  The purpose of the development was primarily to seek verification of the appellant's type of service and to request the appellant' service and personnel treatment records.  After this development, the AOJ was to review the evidence of record and determine whether there was sufficient medical evidence to decide the clams, or whether the appellant should be afforded a VA examination to ascertain the nature and etiology of the disorders in appellate status.  

Based on the subsequent development, as indicated above, VA obtained service records verifying that the appellant only had Army National Guard service and that this period of service was active duty for training from October 1980 to December 1980.  The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a),  includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  

Previously, the AOJ obtained VA examinations that considered the etiology of the four disabilities in appellate status.  Based on current review of the record and these examinations, however, the Board finds that an additional remand is necessary.  See 38 C.F.R. § 19.9.

Specifically, the record currently only contains VA treatment records from the Little Rock, Arkansas VA Medical Center (VAMC) dated between April 2009 and February 2010.  Based on the appellant's statements, however, it would appear that there is potentially significant amount of VA treatment records not currently of file.  Upon remand, the AOJ should seek the outstanding records.  See 38 C.F.R. § 3.159.

Turning to the examinations previously provided, the Board finds that additional examinations are needed regarding the claims for service connection for headaches and for an acquired psychiatric disorder as the examinations provided were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to the headache disability, the examiner indicated in his June 2012 report that the appellant has had headaches since 1980, the year the appellant was in service, but did not provide a specific opinion as to etiology or specifically opine that the headaches began in service (the appellant was not in the National Guard for all of 1980).  Upon remand, the appellant should be scheduled for an examination in which an examiner provides such opinions.  The examiner should note, however, that the appellant's contentions regarding being near a grenade explosion during service are not credible.

Regarding the psychiatric disability, in a June 2012 examination report, the examiner found no psychiatric disability, noting a history of substance abuse.  VA treatment records dated during the appellate period, however, document acquired psychiatric diagnoses, to include bipolar disorder.  In addition, although the examiner indicated that the appellant reports his symptoms began after service, in multiple other statements the appellant and his family had reported symptoms began while in the National Guard.  As the June 2012 examination report does not appear to be based upon a complete and correct factual basis, an additional examination should be provided.  The examiner should note, however, that the appellant's contentions regarding being near a grenade explosion during service are not credible.

Accordingly, the case is REMANDED for the following action:

1)  Obtain outstanding treatment records from the Little Rock VAMC dated before April 2009 and after February 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  The appellant should be scheduled for an appropriate VA examination so as to determine whether he has a current headache disability attributable to his ACDUTRA from October 1980 to December 1980.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the appellant.  The examiner should note, however, that the appellant's contentions regarding being near a grenade explosion during service are not credible.  All necessary tests should be conducted.

The examiner should specifically address the following:

Is it at least as likely as not that any diagnosed headache disability began during or is otherwise attributable to the appellant's ACDUTRA completed from October 1980 to December 1980?

The rationale for any opinion offered should be provided.   

3)  The appellant should be scheduled for an appropriate VA examination so as to determine whether he has a current acquired psychiatric disability attributable to his ACDUTRA from October 1980 to December 1980.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the appellant.  The examiner should note, however, that the appellant's contentions regarding being near a grenade explosion during service are not credible.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Identify all psychiatric diagnoses present since September 2008.

(B)  For each such diagnosis, is it at least as likely as not that it began during or is otherwise attributable to the appellant's ACDUTRA completed from October 1980 to December 1980?

In review of the evidence of record, the examiner should review evidence of previous diagnoses in VA treatment records, to include bipolar disorder.  If the examiner finds that there has been no psychiatric diagnosis during the period under appeal (September 2008 to present), the examiner should comment on these prior diagnoses.  The rationale for any opinion offered should be provided.   

4)  Thereafter, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



